Exhibit 10.2
 
EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is dated as of May 13, 2013 (the
“Effective Date”) by and between Accelerize New Media, Inc., a Delaware
corporation (the “Company”), and Dave Stewart (“Employee”).  Company and
Employee may hereinafter be collectively referred to as the Parties and
individually as a Party.
 
1.           Term.  The Company employs Employee, subject to the terms and
conditions of this Agreement, through the earlier of December 31, 2017 or such
date as this Agreement shall terminate or expire as provided herein (the
“Term”).
 
2.           Duties.  Employee shall be employed in the position of Executive
Vice President of Technology of the Company.  Employee shall (a) perform all
duties incident to such office (b) be responsible, subject to the direction of
the board of directors of the Company (the “Board”), for the management and
business of the Company, and (c) perform such other tasks, consistent with
Employee’s position with the Company, as may from time to time be assigned to
Employee by the Board.  More specifically Employee’s duties shall include, but
are not limited to:
 
 
·
Maintaining and furthering the entire infrastructure powering the Company
software and future Company software products, including reliability,
availability and scalability, which includes playing a key role in the direction
of the products and how they operate (including any patent related issues);

 
 
·
Maintaining uptime consistent with our contractual obligations, and managing the
relationships with hosting providers, software providers, DNS providers and data
feed providers;

 
 
·
Managing the development budget and development team, forming the operational
plan, research and development related to new and changing functionality and
expansion into Europe and throughout the world;

 
 
·
Reporting to the Board on a monthly basis or when requested;

 
 
·
Assisting and cooperating with investor outreach, participating in conference
calls when requested, participating in strategic business opportunities, and
sales/business development; and

 
 
·
Complying with the security laws that are applicable to the Company.

 
Employee shall devote substantially all of Employee’s business time, labor,
skill, and best ability to the performance of Employee’s duties hereunder in a
manner which will faithfully and diligently further the business and interests
of the Company.  During the Term, Employee shall not directly or indirectly
pursue any other significant business activity; provided, however, that Employee
may serve on civic or other charitable boards or committees and manage personal
investments, so long as such activities do not interfere in any material respect
with the performance of Employee’s duties and responsibilities hereunder.
 
3.           Compensation.  During the Term, Employee shall receive a minimum
annual base salary (as adjusted in accordance with the terms hereof, the “Annual
Base Salary”) of Two Hundred and Seventy-Five Thousand Dollars
($275,000).    Employee shall receive an annual raise on each January 1 during
the Term equal to three percent (3%) of the Annual Base Salary.  In addition,
the Board may in its sole discretion authorize annual raises in amounts
exceeding three percent (3%) of the Annual Base Salary as it may deem
appropriate.  The Board may in its sole discretion authorize annual bonuses in
such amounts and on such terms as it may deem appropriate, not to exceed thirty
percent (30%) of the Annual Base Salary.  The Annual Base Salary shall be
payable in accordance with the Company’s payroll practices as in effect from
time to time, subject to applicable withholding and other taxes.  If any payment
is not made as specified herein because the Board determines in its sole
discretion that the financial condition of the Company would make such a payment
imprudent, the unpaid portion will accrue, and be due and owing to
Employee.  Such accruals will be paid to Employee in their entirety but without
interest upon the earlier of: (a) the end of the Term, or (b) the Board’s
decision approving the payment of such accrued amounts.
 
 
1

--------------------------------------------------------------------------------

 
 
4.             Additional Benefits.
 
(a)           Business Expenses.  The Company shall reimburse Employee for all
reasonable and properly documented business expenses incurred by Employee in
connection with Employee’s employment by the Company, including but not limited
to Employee’s monthly cell phone charges for business related calls and emails.


(b)           Benefit Plans and Programs.  During the Term, the Company shall
pay one hundred percent (100%) of Employee’s health insurance premiums.  


(c)           Stock Option Plan.  Employee shall, to the extent Employee is
otherwise eligible, be entitled to participate in the Company’s stock option
plan (the “Stock Option Plan”); provided that any grant of options shall be
subject to vesting and other terms and conditions as may be determined by the
Board.


5.             Illness or Disability.  If, because of Employee’s illness or
other disability for a continuous period of more than 45 days, Employee is
unable to render the services required by the Company as provided herein, the
Company may terminate Employee’s employment hereunder by written notice to
Employee at least 30 days in advance of such termination.  Upon such termination
Employee shall not be entitled to any further payments of any nature, except for
payment of (a) any earned but unpaid Annual Base Salary, (b) any unpaid bonuses
and (c) unreimbursed business expenses (collectively, “Payable Amounts”).  All
Payable Amounts shall become due and payable on the date of such termination.
 
6.            Death.  In the event of Employee’s death this Agreement shall
terminate and Company shall be under no obligation to make any further payments
whatsoever under this Agreement, except that Employee’s executors,
administrators, or other legal representatives shall be entitled to receive any
Payable Amounts.
 
7.            Termination of Employment.
 
(a)           Termination Without Cause.  During the Term, this Agreement and
Employee’s employment may be terminated by Company without Cause (as hereinafter
defined) by giving thirty (30) days’ prior written notice of such termination to
Employee.  In the event that the Company terminates Employee’s employment
without Cause during the Term, the Company shall, subject to Employee’s
execution and delivery of a general release in favor of the Company and its
affiliates substantially in the form attached hereto as Exhibit A, and
Employee’s compliance with the terms of this Agreement, pay to Employee a
severance payment equal to the greater of (i) the remaining payments due under
this Agreement or (ii) the Annual Base Salary, each payable in accordance with
the Company’s normal payroll practices (or, at the Company's option, in one lump
sum payment, payable within 45 days, discounted to present value using a 5%
discount rate).  Notwithstanding anything in the foregoing to the contrary,
Employee will be entitled to such payments only if Employee has complied in full
with the terms of this Agreement following Employee’s termination (e.g.,
Confidentiality, Return of Property obligations, etc.). In addition, in the
event that the Company terminates Employee’s employment without Cause during the
Term (i) Employee shall be entitled to receive all Payable Amounts (which shall
become due and payable on the date of termination) and (ii) all of Employee’s
unvested options issued under the Company’s Stock Option Plan, bonuses and other
compensation shall vest on the date of termination.
 
 
2

--------------------------------------------------------------------------------

 


(b)           Termination with Cause.  During the Term, this Agreement and
Employee’s employment may be terminated by the Company for Cause. In such event,
the Company shall have no liability for any further payments to Employee
(including, without limitation, Annual Base Salary or benefits), provided that
Employee shall be entitled to receive all Payable Amounts (which shall become
due and payable on the date of termination).  “Cause” shall mean Employee’s:


 
(i)
failure or refusal to perform, or any misconduct in the performance of, any
material portion of Employee’s obligations, duties and responsibilities under
this Agreement, which (A) is incapable of cure or (B) has not been cured or
remedied as promptly as is reasonably possible (and in any event within
forty-five (45) days) after written notice from the Company to Employee
specifying in reasonable detail the nature of such failure, refusal or
misconduct;

 
 
(ii)
material breach of this Agreement which (A) is incapable of cure, or (B) has not
been cured or remedied promptly (and in any event within forty-five (45) days)
after written notice from the Company to Employee specifying in reasonable
detail the nature of such breach; or

 
 
(iii)
commission of a felony or of any other crime which materially and adversely
affects the Company or its business or operations.

 
8.           Restrictions.  Employee acknowledges that the business in which the
Company is engaged is highly competitive, and that Employee is a key executive
of the Company.  Employee further acknowledges that Employee will acquire
extensive confidential information and knowledge of the business of the Company,
and will develop relationships with, and/or acquire knowledge of, customers,
clients, employees, sales agents, middlemen and suppliers of or to the Company
and its subsidiaries and affiliates.  In light of the foregoing, Employee agrees
as follows:
 
(a)           Confidentiality.


(i)  During the Term and thereafter for a period of three (3) years, Employee
agrees to hold in strictest confidence, and not to use, except for the benefit
of the Company and within the scope of Employee’s employment, or to disclose
(except as required by law) to any person or entity, any Confidential
Information of the Company.  Employee understands that “Confidential
Information” means (1) any and all information, in whatever form, whether
reduced to writing, maintained on any form of electronic media, or maintained in
mind or memory, received by Employee or generated by Employee on behalf of the
Company that is not independently available to the Company’s competitors or the
public and is the subject of reasonable efforts by the Company to maintain the
confidentiality of such information relating to the current or prospective
business, research and development activities, products, technology, strategy,
organization and/or finances of the Company, or of third parties (including
affiliates, vendors, suppliers and customers) with which the Company has a
business relationship and (2) any other information, in whatever form,
designated by the Company as confidential, in either case, whether disclosed to,
or obtained by, Employee prior or subsequent to the date of this
Agreement.  Confidential Information shall include without limitation customer
lists, database information, samples, demonstration models or materials and
other embodiments of products or prospective products, software and other
technology, projections, existing and proposed projects or experiments,
processes and methodologies and trade secrets and all Developments, as defined
below, but excluding (A) information that is already independently available to
the Company’s competitors or the public and (B) information disclosed by
Employee to comply with a court, or other lawful compulsory, order compelling
Employee to do so, provided Employee gives the Company prompt notice of the
receipt of such order and disclosure is limited only to disclosure necessary for
such purpose. Employee specifically acknowledges that: the Confidential
Information derives independent economic value from not being readily known to,
or ascertainable by proper means by, others; that the Company has expended
considerable sums and efforts to develop such Confidential Information;
reasonable efforts have been made by the Company to maintain the secrecy of such
information; and that such information is the sole property of the Company or
its affiliates, vendors, suppliers, or customers and that any retention, use or
disclosure of such Confidential Information by Employee during the Term (except
in the course of performing Employee’s duties under this Agreement) or any time
thereafter, shall constitute a violation of this Agreement and the
misappropriation of the trade secrets and Confidential Information of the
Company or its affiliates, vendors, suppliers, or customers.
 
 
3

--------------------------------------------------------------------------------

 


(ii)  Employee recognizes that the Company has received and in the future will
receive Confidential Information of and from other companies subject to a duty
on the Company’s part to maintain the confidentiality of such information and to
use it only for certain limited purposes.  Employee agrees to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person or entity or to use it except as necessary in
performing Employee’s duties under this Agreement and in a manner consistent
with the Company's obligations to such companies.


(iii)  Employee agrees that all Confidential Information, in any form, shall be
and remain the sole and exclusive property of the Company and that immediately
upon the termination of Employee’s employment, or at any other time that the
Company may request, Employee shall deliver all Confidential Information in
Employee’s control to the Company or, if instructed to do so by the Company,
Employee will delete or destroy all Confidential Information in Employee’s
control.


(b)           Assignment of Work Product.
 
(i)  If at any time during the Term or thereafter, Employee has made or shall
make (either alone or with others, and whether before or after the date of this
Agreement), conceive, create, discover, invent or reduce to practice any
invention, design, development, improvement, process, software program, work of
authorship, or technique, in whole or in part, or which results from any work
which Employee may do for or at the request of the Company, whether or not
conceived by Employee while on holiday, on vacation, or off the premises of the
Company, whether or not patentable or registrable under copyright or similar
laws (herein called “Developments”) that (a) relate to the business of the
Company or any of the products or services being developed, manufactured or sold
by the Company, or (b) result directly or indirectly from tasks assigned to
Employee by the Company or (c) result from the use of premises or property
(whether tangible or intangible) owned, leased or contracted for by the Company,
such Developments and all rights and interests therein and all records relating
to such Developments shall be the sole and absolute property of the
Company.  Employee shall promptly disclose to the Company each such Development
and Employee shall deliver to the Company all records relating to each such
Development.  Employee hereby assigns any rights (including, but not limited to,
any rights under patent law and copyright law or other similar laws) that
Employee may have or acquire in the Developments to the Company, without further
compensation.  Where applicable, all Developments which are copyrightable works
shall be works made for hire.  To the extent any such work of authorship may not
be deemed to be a work made for hire, Employee agrees to, and does hereby,
irrevocably, perpetually and unconditionally transfer and assign to the Company
all right, title, and interest including copyright in and to such work without
further compensation.
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)  Employee will, during the Term and at all times thereafter, at the request
and cost of the Company, promptly sign all such assignments, applications and
other documents, and take such other actions, as the Company and its duly
authorized agents may reasonably require: (A) to evidence the Company’s
ownership of any Development and to apply for, obtain, register and vest in the
name of the Company, or renew, patents, copyrights, trademarks or other similar
rights for any Development in any country throughout the world and (B) to
initiate or defend any judicial, administrative or other proceedings in respect
of such patents, copyrights, trademarks or other similar rights.
 
(iii)  In the event the Company is unable, after reasonable effort, to secure
Employee’s signature for such purposes for any reason whatsoever, Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Employee’s agents and attorneys-in-fact, to act for and
in Employee’s name, behalf and stead, to execute and file any such assignments,
applications or other documents and to do all other lawfully permitted acts to
further the obtaining and protection of such patents, copyright or trademark
registrations or other rights with the same legal force and effect as if
executed by Employee.
 
(iv)  Employee represents and warrants that (A) Employee does not have any
pre-existing inventions that relate to the business of the Company and all
inventions that Employee has made and owns the intellectual property rights to
as of the Effective Date that relate to the business of the Company shall be
considered Developments and are subject to the terms of Section 8(b) and (B) all
Developments that Employee has developed or with respect to which Employee has
been associated while employed by the Company are the sole property of the
Company and that there are no other claims or ownership rights in such property
with respect to any other party.
 
(c)           Return of Property.  Upon the termination of the Employee’s
employment or at any other time upon written request by the Company, Employee
shall promptly deliver to the Company all records, files, memoranda, designs,
data, reports, drawings, plans, computer programs, software and other documents
(and all copies or reproductions for such materials in Employee’s possession or
control) belonging to the Company, including, without limitation, all
Developments and/or Confidential Information and anything relating thereto.
 
(d)           For the purposes of this Section 8, “Company” shall mean the
Company and its subsidiaries and controlled affiliates.


9.             General.
 
(a)           Cooperation.  During the Term and for six (6) years thereafter,
Employee agrees to fully cooperate with the Company or its counsel in connection
with any matter, investigation, proceeding or litigation regarding any matter in
which Employee was involved during Employee’s employment with the Company or to
which Employee had knowledge based on Employee’s employment with the Company.
 
(b)           Notices.  Any notice or any other communication required or
permitted to be given hereunder shall be in writing and shall be sufficiently
given (i) when delivered by personal delivery or by nationally recognized
overnight courier; or (ii) two days after sending by registered mail, postage
prepaid, return receipt requested, to the party entitled thereto at the address
stated below.


(A)           To Company:
2244 W. Coast Highway, Ste. 250
Newport Beach, CA 92663
Attn: Brian Ross
 
 
5

--------------------------------------------------------------------------------

 


(B)           To Dave Stewart:
The address as listed on the Company books
 
(c)           No Conflict.  Employee represents that Employee’s performance of
all of the terms of this Agreement does not and will not conflict with or breach
any agreement Employee has with any other party.
 
(d)           Waivers.  Any waiver by the Company of any provision of this
Agreement shall not operate or be construed as a waiver of this Agreement or of
any subsequent breach of such provision or any other provision.
 
(e)           Survival of Terms.  Employee’s obligations under Section 8 of this
Agreement shall survive the termination of this Agreement for any reason
whatsoever regardless of the manner of such termination and shall be binding
upon Employee’s heirs, executors, administrators and legal representatives.
 
(f)            Successors and Assigns.  This Agreement shall inure to the
benefit of and be enforceable by the Company’s successors or assigns.
 
(g)           Scope of Restrictions.  Employee agrees that the unenforceability
of any one clause of this Agreement shall in no way impair the enforceability of
any of the other clauses.  If any of the provisions of this Agreement shall for
any reason be held to be excessively broad as to scope, activity, subject or
otherwise, the parties hereto agree that such provisions shall be construed by
the appropriate judicial body by limiting or reducing them, so as to be
enforceable to the maximum extent legally permissible.


(h)           Remedies. Employee agrees that any breach or threatened breach of
Section 8 of this Agreement would result in irreparable harm to the Company;
therefore, in addition to its other remedies at law or in equity, the Company
shall be entitled to injunctive or other equitable relief in order to enforce or
prevent any violations of the provisions of Section 8, without the posting of
any bond.
 
(i)            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California without regard to its
conflict of law provisions.
 
(j)            Dispute Resolution. If any dispute arises under this Agreement,
the Parties agree to first attempt to resolve the dispute through the use of a
mutually agreed upon mediator located in Los Angeles County, California. Any
costs and fees other than attorney’s fees associated with the mediation shall be
shared equally by the parties. If such mediation is not completed within 120
days of written demand by the Company or Employee, either party may submit the
dispute to binding arbitration in Los Angeles County, California. The parties
agree that the binding arbitration will be conducted under the rules of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator may be entered in any court with proper jurisdiction. The prevailing
party shall be entitled to recover its reasonable and necessary fees, costs, and
disbursements in connection with the arbitration.
 
(k)           Entire Agreement; Amendment.  This Agreement constitutes the
entire agreement between the Company and Employee with respect to the subject
matter hereof (except with respect to the Company’s stock options) and
supersedes all prior discussions, promises, negotiations and agreements (whether
written or oral).  The parties agree that the Stock Option Plan governs the
terms of the Company’s stock options and if any provisions of this Agreement
conflict with the terms of the Stock Option Plan, the terms of the Stock Option
Plan shall govern. This Agreement may be amended or modified only by a written
agreement executed by the Company and Employee.
 
 
6

--------------------------------------------------------------------------------

 


(l)            Tax Withholding.  The Company may withhold from any amounts
payable under this Agreement or otherwise all federal, state, city, or other
taxes as may be required pursuant to any law or governmental regulation or
ruling.






[SIGNATURE PAGE FOLLOWS]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement as of the date first above written.
 

  EMPLOYEE:
 
/s/ Dave Stewart                                                  
Dave Stewart
 
 
ACCELERIZE NEW MEDIA, INC.
 
By:/s/ Brian Ross                                                 
Name: Brian Ross
Title: Chief Executive Officer

 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit A
 
GENERAL RELEASE OF CLAIMS
 
In consideration of _____ ($_____) to be paid to the undersigned by Accelerize
New Media, Inc., I, the undersigned, on behalf of myself and my heirs,
executors, administrators and assigns, hereby release and forever discharge
Accelerize New Media, Inc. (“Accelerize”) and its parents, subsidiaries and
affiliates, and each of their respective shareholders, partners, directors,
officers, employees, agents, counsels, successors and assigns (collectively, the
“Released Parties”), from any and all suits, claims, demands, debts, sums of
money, salary, reimbursement or other compensation, damages, interest,
attorneys’ fees, expenses, actions, causes of action, judgments, accounts,
promises, contracts, agreements, and any and all claims of law or in equity,
whether now known or unknown, which I now have or ever have had against the
Released Parties, or any of them, including, but not limited to, any claims
under Title VII of the Civil Rights Act of 1964, the Americans With Disabilities
Act, the Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, and any other federal, state or local statute, regulation,
ordinance or common law creating employment-related causes of action, and all
claims related to or arising out of my employment or the termination of my
employment with Accelerize.  This General Release of Claims does not apply to
(1) any claims that arise after I sign this General Release of Claims or (2) any
claims which may not be waived or released as a matter of law.
 
I agree that I will indemnify and hold harmless any Released Parties for any
cost or expense suffered by such party in connection with any demand, claim or
legal action which I may file with regard to any subject matter within the scope
of this General Release of Claims. This remedy shall be in addition to and not
in lieu of any other remedy to which any Released Party may be entitled under
applicable law.
 
I agree to keep strictly confidential, not to make public and not to disclose to
anyone in any manner the fact or terms of this General Release of Claims.
 
Accelerize has informed me that in connection with this General Release I have
the right to, and should consult with an attorney of my choosing, and that I
have twenty-one (21) days after receiving this General Release of Claims to
decide whether or not to sign it.  In addition, I have seven (7) days after
signing this General Release of Claims to revoke my signature before it becomes
effective.  If I wish to revoke my signature, I should do so in writing
addressed and delivered to Damon Stein, the General Counsel of Accelerize before
the end of the seven-day revocation period.
 
This release is intended to operate as a contract under seal and shall be
governed by and construed in accordance with the laws of the State of
California.  I agree that all disputes arising under or out of this General
Release shall be brought exclusively in courts of competent jurisdiction within
the State of California and I hereby consent to jurisdiction in such courts with
respect to all matters arising out of or related to this General Release of
Claims.
 
 
________________________________  Dated:  ______________, ___
Agreed and Acknowledged,
Accelerize New Media, Inc.
 
 
By: ______________________________________
Name:
Title:
 

